           Case 3:18-cv-01923-JR   Document 1       Filed 11/02/18   Page 1 of 7




Stephen H. Buckley, OSB #801786
sbuckley@brownsteinrask.com
Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON, PORTLAND DIVISION


TRUSTEES OF THE OREGON-WASHINGTON               )     Civil No. _____________________
CARPENTERS-EMPLOYERS HEALTH AND                 )
WELFARE TRUST FUND, TRUSTEES OF THE             )
OREGON-WASHINGTON CARPENTERS-                   )     COMPLAINT (Breach of Collective
EMPLOYERS PENSION TRUST FUND,                   )     Bargaining Agreement and Violation
TRUSTEES OF THE OREGON-WASHINGTON               )     of ERISA)
CARPENTERS-EMPLOYERS VACATION-                  )
SAVINGS TRUST FUND, TRUSTEES OF THE             )
OREGON-WASHINGTON CARPENTERS-                   )
EMPLOYERS APPRENTICESHIP AND                    )
TRAINING TRUST FUND, TRUSTEES OF THE            )
WALL AND CEILING INDUSTRY                       )
PROMOTION FUND OF OREGON AND                    )
SOUTHWEST WASHINGTON, TRUSTEES OF               )
CARPENTERS INTERNATIONAL TRAINING               )
FUND, and PACIFIC NORTHWEST REGIONAL            )
COUNCIL OF CARPENTERS,                          )
                                                )
              Plaintiffs,                       )
                                                )
      v.                                        )
                                                )
D&B INTERIORS, LLC,                             )
                                                )
              Defendant.                        )
                                                )


Page 1 – COMPLAINT
             Case 3:18-cv-01923-JR     Document 1      Filed 11/02/18     Page 2 of 7




       Plaintiffs allege:

                                                I

                                        THE PARTIES

       1.       Plaintiffs are the Trustees of the Oregon-Washington Carpenters-Employers

Health and Welfare Trust Fund (Health Fund), the Oregon-Washington Carpenters-Employers

Pension Trust Fund (Pension Fund), the Oregon-Washington Carpenters-Employers Vacation-

Savings Trust Fund (Vacation Fund), the Oregon-Washington Carpenters-Employers

Apprenticeship and Training Trust Fund (Local Training Fund), the Carpenters International

Training Fund (International Training Fund), the Walls and Ceiling Industry Promotion Fund

(Promotion Fund) (collectively, “Trust Funds”), and the Pacific Northwest Regional Council of

Carpenters (Union).

       2.       The Health Fund, Vacation Fund, Local Training Fund and International Training

Fund are “employee welfare benefit plans” as that term is defined in 29 U. S. C. § 1002(1) of the

Employee Retirement Income Security Act of 1974, as amended (ERISA). The Pension Fund is

an “employee pension benefit plan” as that term is defined in 29 U.S.C. § 1002(2)(A) of ERISA.

Numerous employers pay fringe benefit contributions to the Trust Funds, and these funds are

“multiemployer plans” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA. The

Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund have discretionary authority and control over the management of

those Trust Funds and are “fiduciaries” as that term is defined in 29 U.S.C. § 1002(21)(A) of

ERISA.

///    ///

////   ///

Page 2 – COMPLAINT
            Case 3:18-cv-01923-JR       Document 1      Filed 11/02/18     Page 3 of 7




       3.      The Union is a labor organization with its principal office and place of business in

SeaTac, Washington. The Union is the successor to the Pacific Northwest District Council of

Carpenters.

       4.      The Promotion Fund is a trust fund created pursuant to a trust agreement. The

Promotion Fund is governed by a board of trustees. The primary purpose of the Promotion Fund

is to promote the wall and acoustical ceiling industry in Oregon and Southwest Washington and

bringing about wider public recognition and acceptance of the wall and acoustical ceiling

industry.

       5.      Defendant is an Oregon limited liability company with its principal place of

business in Deschutes County, Oregon. At all times material to this proceeding (July 2018

through September 2018), defendant has been an “employer” as that term is defined in 29 U.S.C.

§ 152(2) of the Labor-Management Relations Act (LMRA) and 29 U.S.C. § 1002(5) of ERISA

and has been engaged in an “industry or activity affecting commerce” as that term is defined in

29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                II

                                        JURISDICTION

       6.      The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and International Training

Fund against Defendant for violation of the provisions of 29 U.S.C. §§1132(a)(3) and 1145 of

ERISA pursuant to 29 U.S.C. §1132(e)(1) of ERISA.

       7.      At all times material to this proceeding (July 2018 through September 2018), a

written collective bargaining agreement has existed between the Union and Defendant. The

collective bargaining agreement covers employees in an industry affecting commerce and the

Page 3 – COMPLAINT
             Case 3:18-cv-01923-JR       Document 1      Filed 11/02/18     Page 4 of 7




activities of Defendant affect commerce. The Court has jurisdiction over the Claim for Relief

brought by each Plaintiff against Defendant for breach of the collective bargaining agreement

pursuant to the provisions of 29 U.S.C. §185(a) of the LMRA.

                                                 III

                                            JOINDER

       8.       The obligations of Defendant to Plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims each Plaintiff has

against Defendant.

                                                 IV

                                       COMMON FACTS

       9.       At all times material to this proceeding (July 2018 through September 2018),

Defendant has been bound by a written collective bargaining agreement with the Union. Under

the terms of the collective bargaining agreement, Defendant agreed to be bound by the terms and

conditions of the Trust Agreements which created the Trust Funds. Defendant agreed to pay

fringe benefit contributions on behalf of its employees performing work covered by the

collective bargaining agreement to the Trustees of the Trust Funds, and to remit union dues to

the Union at the hourly rates set forth in the collective bargaining agreement. Defendant agreed

to file monthly remittance report forms and to pay its contractually required fringe benefit

contributions to the Trustees of the Trust Funds and union dues to the Union by the 20th day of

the month following the month in which the work was performed by its employees who

performed work covered by the collective bargaining agreement (the “Due Date”).

///    ///

///    ///

Page 4 – COMPLAINT
             Case 3:18-cv-01923-JR       Document 1       Filed 11/02/18      Page 5 of 7




       10.      The Trust Agreements which created the Health Fund, Pension Fund, Vacation

Fund, and Local Training Fund provide that, if an employer fails to pay fringe benefit

contributions by the Due Date, the employer is liable for the delinquent fringe benefit

contributions, interest on the delinquent or late paid fringe benefit contributions at the rate of

12% per annum from the Due Date until paid and liquidated damages in an amount equal to 1%

of the delinquent or late paid fringe benefit contributions for each month that the fringe benefit

contributions are late or delinquent up to a maximum of 20%.

       11.      The Trust Agreement that created the International Training Fund provides that, if

an employer fails to pay its fringe benefit contributions by the Due Date, the employer is liable

for the delinquent fringe benefit contributions, interest on the delinquent or late paid fringe

benefit contributions at the rate of 1.5% per month, compounded monthly, from the Due Date

until paid, and liquidated damages in an amount equal to 20% of the delinquent or late paid

fringe benefit contributions, or the amount of interest owed, whichever amount is greater.

       12.      The Trust Agreement that created the Promotion Fund provides that, if an

employer fails to pay its fringe benefit contributions by the Due Date, the employer is liable for

the delinquent fringe benefit contributions and liquidated damages in an amount equal to 10% of

the delinquent or late paid fringe benefit contributions or $20.00 for each delinquent or late paid

monthly contribution, whichever amount is greater. The Trustees of the Promotion Fund are

entitled to interest on the delinquent or late paid fringe benefit contributions at the rate of 9% per

annum from the Due Date until paid pursuant to ORS 82.010.

///    ///

///    ///

///    ///

Page 5 – COMPLAINT
            Case 3:18-cv-01923-JR         Document 1      Filed 11/02/18     Page 6 of 7




       13.       The Union is entitled to recover the union dues pursuant to the terms of the

collective bargaining agreement, and interest on the delinquent or late paid union dues at the rate

of 9% per annum from the Due Date until paid pursuant to ORS 82.010.

                                                  V

                                      CLAIM FOR RELIEF

       14.       Defendant has failed to file its monthly remittance report forms and pay its fringe

benefit contributions and union dues owed for the work months of July 2018 through September

2018, and the time for so doing has expired. Defendant should be required to file said remittance

report forms, together with any remittance report forms that become due throughout the

pendency of this lawsuit, pay all delinquent fringe benefit contributions and union dues that are

owed based on the information contained therein, pay interest on the delinquent fringe benefit

contributions and union dues, and pay liquidated damages on the delinquent fringe benefit

contributions.

       15.       The Trust Agreements that created the Trust Funds provide that, if an employer

fails to pay its fringe benefit contributions by the Due Date and legal proceedings are instituted,

the Trustees of the Trust Funds are entitled to recover reasonable attorney fees. The Trustees of

the Trust Funds are entitled to recover reasonable attorney fees from Defendant.

       16.       The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund are also entitled to recover reasonable attorney fees from

Defendant pursuant to the provisions of 29 U.S.C. §1132(g)(2)(D) of ERISA.

       WHEREFORE, Plaintiffs pray for a decree and judgment against Defendant as follows:

       1.        Requiring Defendant to file its remittance report forms and pay its fringe benefit

contributions and union dues owed for the months of July 2018 through September 2018,

Page 6 – COMPLAINT
             Case 3:18-cv-01923-JR       Document 1        Filed 11/02/18     Page 7 of 7




together with all other remittance report forms that become due throughout the pendency of this

lawsuit, pay all delinquent fringe benefit contributions and union dues that are owed based on the

information contained therein, pay interest on the delinquent fringe benefit contributions and

union dues, and pay liquidated damages on the delinquent fringe benefit contributions;

        2.      Providing that Plaintiffs shall retain the right to conduct a future payroll

examination of Defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event the payroll examination

reveals that delinquent fringe benefit contributions and/or dues are owed, providing that

Plaintiffs shall have the right to institute legal proceedings against Defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorneys’ fees and court costs;

        3.      Requiring Defendant to pay the Trustees of the Trust Funds reasonable attorney

fees;

        4.      Requiring Defendant to pay Plaintiffs’ costs and disbursements incurred in this

lawsuit; and

        5.      For such further relief as the Court deems just and equitable.

        DATED this 2nd day of November 2018.

                                               BROWNSTEIN RASK, LLP

                                               /s/ Cary R. Cadonau
                                               Cary R. Cadonau, OSB #002245
                                               Attorney for Plaintiffs




Page 7 – COMPLAINT
